Citation Nr: 0105010	
Decision Date: 02/16/01    Archive Date: 02/20/01

DOCKET NO.  93-25 288A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bronchitis.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel







INTRODUCTION

The veteran had active military service from March 1970 to 
March 1993.

The current appeal arose from a July 1993 rating decision by 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in Waco, Texas.  The RO, among other multiple disorders then 
pending, denied entitlement to service connection for 
bronchitis.

In November 1997 the Board of Veterans' Appeals (Board) 
granted and denied entitlement to service connection for 
multiple disorders then pending on appeal, and remanded the 
claim of entitlement to service connection for bronchitis to 
the RO for further development and adjudicative actions.

The RO affirmed the denial of entitlement to service 
connection for bronchitis in September 2000.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  VA has fulfilled its duty to assist the veteran in the 
development of all facts pertinent to his claim and all 
available, relevant evidence necessary for the disposition of 
the appeal has been obtained by the RO.

2.  During active service the veteran's respiratory 
symptomatology was diagnosed as bronchitis.

3.  Competent post-service medical records fail to 
demonstrate that the veteran currently has bronchitis or any 
other respiratory disorder.


CONCLUSION OF LAW

Bronchitis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991& Supp. 2000); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's medical examination for enlistment into 
military service is negative for any type of respiratory 
disorder.  Between 1981 to approximately 1991, the veteran 
was seen intermittently for respiratory symptoms.  His 
diagnoses included upper respiratory infection, sinus 
congestion, sinusitis, allergic rhinosinusitis, and viral 
syndrome.  In March 1988 and January 1990, he was diagnosed 
with bronchitis.  However, x-rays of the chest in January 
1990 showed no evidence of a pulmonary infiltrate. 

In October 1991 the veteran complained of congestion, 
coughing and runny nose for the previous two weeks.  He was 
diagnosed with bronchitis.  Examination in December 1992, for 
the purpose of retirement, revealed no abnormalities of the 
respiratory system.  Clinical evaluation of the nose, 
sinuses, throat, lungs and chest was normal.  The veteran, 
however, indicated in his report of medical history that he 
had sinusitis and hay fever.  There was mention of 
bronchitis.

VA conducted a special pulmonary examination of the veteran 
in December 1994.  The diagnosis was frontal sinusitis, 
probable sinus headaches and chronic allergic rhinitis.  No 
diagnosis of bronchitis was made.  

A pulmonary function test in December 1994 showed good effort 
by the veteran with vital capacity and airflow rates within 
normal limits.  X-ray findings showed the lungs were clear.  
The diagnosis was no active disease in the chest.

VA examination was conducted in June 1998.  Physical 
examination revealed pulmonary function and chest x-ray were 
normal.  The diagnosis was no evidence of pulmonary disease.

Criteria

Except as otherwise provided, a veteran has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, (2000) (to be codified as amended at 38 U.S.C. § 5107).  

Upon receipt of a complete or substantially complete 
application, the Secretary shall notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of that notice, the Secretary shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, the 
Secretary, in accordance with section 5103A of this title and 
any other applicable provisions of law, will attempt to 
obtain on behalf of the claimant.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
(2000) (to be codified at 38 U.S.C.A. § 5103(a)).  

If a claimant's application for a benefit administered by the 
laws of the Secretary is incomplete, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of the information necessary to complete the 
application.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, (2000) (to be codified 
at 38 U.S.C.A. § 5102(b)).  

The Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, (2000) (to be codified at 38 U.S.C.A. 
§ 5103A(a)(1)-(3)).  

As part of the assistance provided above, the Secretary shall 
make reasonable efforts to obtain relevant records (including 
private records) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, (2000) (to be codified at 38 U.S.C.A. 
§ 5103A).  

In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.

The Secretary shall treat an examination or opinion as being 
necessary to make a decision on a claim for purposes of 
paragraph (1) if the evidence of record before the Secretary, 
taking into consideration all information and lay or medical 
evidence (including statements of the claimant)--

(A) contains competent evidence that the 
claimant has a current disability, or 
persistent or recurrent symptoms of 
disability; and

(B) indicates that the disability or 
symptoms may be associated with the 
claimant's active military, naval, or air 
service; but

(C) does not contain sufficient medical 
evidence for the Secretary to make a 
decision on the claim.


Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, (2000) (to be codified at 38 U.S.C.A. 
§ 5103A(d)).  

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.303 (2000).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2000).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2000); see also 
Savage v. Gober, 10 Vet. App. 488 (1997).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

However, continuous service for 90 days or more during a 
period of war, and post-service development of a presumptive 
disease to a degree of 10 percent within one year from the 
date of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 C.F.R. §§ 3.307, 3.309 (2000).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, (2000) (to be codified at 38 U.S.C.A. § 5107).  

Analysis

The Board is satisfied that as a result of the November 1997 
remand of the case to the RO for additional development and 
adjudicative actions, all relevant facts have been properly 
developed to their full extent.  Godwin v. Derwinski, 1 Vet. 
App. 419 (1991).  In that regard, the veteran was afforded a 
VA examination in June 1998.  Moreover, other evidence has 
been obtained which is probative thereof. 

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist the veteran as mandated by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, (2000) (to be codified at 38 U.S.C.A. 
§ 5103A)).  

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the most recent Supplemental 
Statement of the Case was issued to the veteran.  

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claim pursuant to this 
new legislation.  As set forth above, VA has already met all 
obligations to the veteran under this new legislation.  
Moreover, the veteran has been offered the opportunity to 
submit evidence and argument on the merits of the issue on 
appeal, and has done so.  In view of the foregoing, the Board 
finds that the veteran will not be prejudiced by its actions 
and that a remand for adjudication by the RO would only serve 
to further delay resolution of the veteran's claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim of 
service connection for bronchitis on the merits.  

The Board reiterates the three basic requirements for 
prevailing on a claim for service connection: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and, (3) medical evidence 
of a nexus between the claimed in-service injury or disease 
and a current disability.  See Hickson, supra.

In the instant case, the medical evidence of record fails to 
establish that the veteran currently suffers from bronchitis.  
Although there is a record of treatment in service for 
bronchitis, there is no record following service of such 
respiratory disorder.  

A pulmonary examination in December 1994 was negative for a 
finding of bronchitis.  In addition, a pulmonary function 
test showed vital capacity and airflow rates within normal 
limits.  X-ray findings demonstrated the lungs were clear.  
Furthermore, VA examination in June 1998 showed the veteran 
had no evidence of pulmonary disease and chest x-ray and 
pulmonary function were reported as normal. 

The Board notes that in December 1994 the veteran underwent 
an orthopedic examination.  In the examination report, the 
examiner, who specializes in osteopathy, noted among other 
diagnoses that the veteran had recurrent bronchitis.  This 
diagnosis is of little probative value as it is based on 
history provided by the veteran and there are no objective, 
clinical findings or test results to support the diagnosis.  

As noted above, in the most recent VA examination there is no 
demonstration, diagnosis, or other showing of bronchitis.  
Moreover, there is no competent evidence of record which 
indicates that the veteran's claimed bronchitis has been 
symptomatic since his discharge from service.  In order to 
satisfy the requirements of a current disability, there must 
be competent evidence that the disability is symptomatic at 
the time of application for service connection.  Gilpin v. 
West, 155 F.3d 1353, 1355-6 (Fed. Cir. 1998).  Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2000).  

The Court has held, that in the absence of proof of a present 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the 
veteran's claim of entitlement to service connection for 
bronchitis must be denied.

Furthermore, the Board recognizes that the "continuity of 
symptomatology" provision of 38 C.F.R. 3.303(b) may obviate 
the need for medical evidence of a nexus between present 
disability and service.  See Savage, supra.  


The only proviso is that there be medical evidence on file 
demonstrating a relationship between the veteran's current 
disability and post-service symptomatology, unless such a 
relationship is one to which a lay person's observation is 
competent.  Since the evidence fails to support a current 
disability related to bronchitis, a grant of service 
connection under the precepts of 38 C.F.R. § 3.303(b) and 
Savage is not for application.

Further, no clinical data have been received showing 
treatment for bronchitis since the veteran's discharge from 
service.  Thus, continuity of symptomatology is not 
demonstrated.  See Savage, supra.

The medical evidence fails to establish that the veteran 
currently has bronchitis.  Therefore, his claim is predicated 
on the basis of his own lay opinion.  His opinion, standing 
alone, is insufficient to establish the presence of a chronic 
disorder related to military service.  There is no evidence 
that the veteran is a medical professional; therefore, he 
lacks the expertise to render a medical opinion with respect 
to provisions of a diagnosis or etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran's claimed respiratory disorder is related to a 
disease or injury incurred during service.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991). 

Consequently, the medical evidence of record fails to show 
that the veteran has a chronic respiratory disorder.  If the 
evidence of record cannot show a present disability, there 
can be no valid claim for compensation.  See Brammer, supra 

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  

Accordingly, the Board finds that the preponderance of 
evidence is against the veteran's claim of entitlement to 
service connection for bronchitis.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, ___ (2000) (to be codified as amended at 38 U.S.C. § 
5107); 38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.102, 
3.303, 3.307.

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen this claim.  See Graves v. Brown, 8 
Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).


ORDER

Entitlement to service connection for bronchitis is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

